UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-1724



FRANK J. BORSODY; KATHRYN A. BORSODY,

                                          Petitioners - Appellants,

          versus

COMMISSIONER OF THE INTERNAL REVENUE SERVICE,

                                             Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. Nos. 7690-90,
28454-91)


Submitted:   March 31, 1995                Decided:   August 2, 1996


Before WILKINSON, Chief Judge, and WIDENER and WILLIAMS, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Frank J. Borsody, Kathryn A. Borsody, Appellants Pro Se. David I.
Pincus, Gary R. Allen, Richard Farber, Annette Marie Wietecha,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Dr. Frank Borsody and his wife, Kathryn Borsody, appeal from

the tax court's decision finding them liable for additional taxes

and penalties with respect to their 1987, 1988, and 1989 income tax
liabilities. Our review of the record and the tax court's opinion

reveals that this appeal is without merit. Accordingly, we affirm

on the reasoning of the tax court. Borsody v. Commissioner, Tax Ct.
Nos. 7690-90, 28454-91 (U.S. Tax Court, Dec. 2, 1993; Mar. 7,

1994).* We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           AFFIRMED




    *
      In light of this disposition, the Appellants' motion to stay
is denied.

                                   2